Citation Nr: 0002011	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  97-17 014A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for thyroid cancer claimed 
as secondary to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel





INTRODUCTION

The veteran had active military service from May 1966 to May 
1970.  

The veteran served in the Republic of Vietnam from January 
1968 to January 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision by the RO.  

The Board remanded the case for additional development of the 
record in December 1998.  



FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.  

2.  The veteran has not been diagnosed with any disease 
recognized by VA as being etiologically related to claimed 
exposure to herbicide agents used in the Republic of Vietnam.  

3.  No competent evidence has been submitted to show that the 
veteran has current disability related to thyroid cancer due 
to claimed exposure to herbicide agents or other disease or 
injury which was incurred in or aggravated by service.  






CONCLUSION OF LAW

A well-grounded claim of service connection for thyroid 
cancer has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A careful review of the veteran's service medical records 
shows they are negative for any findings, complaints or 
treatment of a thyroid condition or cancer.  

VA medical records note that the veteran was diagnosed with 
thyroid cancer in November 1994 and underwent a total 
thyroidectomy.  Treatment records noted no evidence of the 
cancer in February 1996 and December 1998.  

The veteran strongly asserts that his exposure to herbicides 
during his service in Vietnam caused his thyroid cancer.  He 
also notes in this regard that his parents and eight siblings 
have never had any type of cancer.  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110.  

The threshold question regarding this claim is whether the 
veteran has presented a well-grounded claim.  A well-grounded 
claim is one which is plausible.  If he has not, the claims 
must fail and there is no further duty to assist in the 
development of the claims.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

For a claim to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  

Therefore, service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required to establish entitlement to the 
in-service presumption of exposure to an herbicide agent.  
McCartt v. West, 12 Vet. App. 164 (1999).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-46 (1994).  

Because there is no evidence that the veteran has developed 
an enumerated disease, the veteran is not entitled to the 
presumption of inservice herbicide exposure.  See 38 C.F.R. 
§ 3.309(e); McCartt, supra.  Accordingly, consideration of 
the claim of service connection on a presumptive basis is not 
warranted.  

Although the veteran is not entitled to the presumption that 
he was exposed to herbicide agents, a veteran is not 
precluded from establishing service connection with proof of 
actual exposure and direct causation.  See McCartt, Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  Where the issue 
involves a question of medical causation, competent evidence 
which indicates that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

As noted previously, Caluza requires for a claim to be well 
grounded, competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  

The medical evidence in this case shows that he veteran was 
diagnosed with thyroid cancer in 1994, 24 years after 
service.  However, he has submitted no competent evidence to 
support his assertions that the thyroid cancer is causally or 
etiologically related to the exposure to herbicides or other 
disease or injury which was incurred in or aggravated by 
service.  

The Board notes that the veteran sincerely believes that his 
thyroid cancer was caused by herbicide exposure.  However, 
lay testimony cannot constitute competent evidence because 
lay persons do not have the expertise to offer opinions as to 
questions of medical diagnosis or causation.  See King, 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The veteran's unsupported personal beliefs, however 
sincere, cannot form the basis of a well-grounded claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Having carefully reviewed the entire record, the Board finds 
that no competent evidence has been submitted to show that he 
has a current disability due to inservice exposure to 
herbicides or other disease or injury in service.  

Therefore, since the veteran has not submitted any competent 
evidence to support his assertions, he has not submitted 
evidence that would justify a belief by a fair and impartial 
individual that his claim is well grounded, the veteran has 
not met the initial burden under 38 U.S.C.A. § 5107(a).  
Hence, his claim as a matter of law is not well grounded.  
See McCartt, Grottveit, Tirpak, supra.  



ORDER

Service connection for thyroid cancer as secondary to 
herbicide exposure is denied, as a well-grounded claim has 
not been presented.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

